DETAILED ACTION
Status of the Claims
1.	Claims 1-4 and 6-20 are pending.
Status of Rejections
2.	Rejection of claims 1-4 and 6-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is being withdrawn in view of applicant’s amendment. 
Rejection of claim 13 under 35 U.S.C. 102(a)(1) as being anticipated by Armioto (US 2008/0164154) is being withdrawn in view of applicant’s amendment to claim 1. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-4, 6-13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki et al. (US 2016/0177365) in view of Purvis (US 2008/0164154). 
Claims 1 and 10-12, Katsuki et al. teach method for quantifying a target substance (quantifying a substance, see abstract and [0011]-[0014]) comprising:
	bringing a sample containing target substance into contact with a biosensor (blood sample containing glucose is introduced to the sensor; [0121][0017]) which comprises an enzyme electrode on which an oxidoreductase is immobilized (oxidoreductase is immobilized onto working electrode; [0065]), wherein the oxidoreductase is glucose dehydrogenase capable of direct electron transfer (direct electron transfer enzyme; [0063]) and a counter electrode ([0071]).
	Katsuki et al. teaches applying voltage to the electrode and measuring limiting current to determine the concentration of the substance [0042][0043][0072] but do not teach measuring change in the potential difference between the enzyme electrode and the counter electrode due to an oxidation reaction of the target substance catalyzed by the oxidoreductase, calculating the concentration of target substance based on the change in the potential difference and wherein a potential between the enzyme electrode and counter electrode is applied before measuring the change in potential difference.
	However, Purvis et al. teach method of detecting analyte by contacting sensor electrode with measuring solution [0054], wherein the measurement step includes applying pre-determined potential to sensor electrode comprising enzyme and counter electrode and then measuring either current or rate or potential difference to calculate concentration of the analyte (abstract, Fig 2 and [0069][0059]). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Purvis teaching to modify the measuring method of Katsuki et al. to measure potential difference to measure the concentration of the analyte because it was an alternative known method for measuring concentration of analyte using enzyme electrode and therefore using such method would have yield predictable results with reasonable expectation.

Claim 2, the change in potential difference as shown in Fig 1 is a change from the value of starting potential applied between the enzyme electrode and counter electrode (see Purvis; Fig 1).

Claim 3, the potential applied (voltage of 10 mV or more) is applied between the electrodes (see Katsuki; [0072]).

Claim 4, the applied voltage between the electrodes is for 10 second (see Purvis et al. [0082]), thus it meets the limitation of not less than 0.1 seconds. 

Claim 6 and 7, the oxidoreductase contains electron transfer unit of heme [0059].

Claim 8, the potential between enzyme electrode and counter electrode is applied after bringing the sample into contact with the electrodes [0121].

Claim 9, a plurality of voltage differences are measured using plurality of the sample solutions (see Purvis, Fig 4), thus it is apparent a cycle of application of potential between the electrodes and measurement of the change in the potential difference is repeated. 

Claims 18 and 19, oxidoreductase capable of direct transfer of electrons wherein the oxidoreductase is modified with electron acceptor [0059][0060].


Claim 13, Katsuki et al. teach an apparatus for measuring a target substance (see Fig 7 and [0077]) and comprising: 
a biosensor (glucose sensor) comprising an enzyme electrode on which an oxidoreductase is immobilized (oxidoreductase is immobilized onto working electrode; [0065]), wherein the oxidoreductase is glucose dehydrogenase capable of direct electron transfer (direct electron transfer enzyme; [0063]) and a counter electrode ([0071]);
 a control section configured to control the application of a potential to the enzyme electrode of the biosensor (a control section 22 controls the application of voltage to enzyme electrode [0077][0079]); 
a measurement section configured to measure the change in the potential difference between the enzyme electrode and the counter electrode of the biosensor (detection section 24 measure response current; [0081]); 
 2



an arithmetic section configured to calculate the concentration of the target substance from the change in the potential difference (arithmetic section 23 calculates concentration of substance based on detected value; [0082]); 
an output section configured to output the concentration of the calculated target substance (display section unit 25).
	Katsuki et al. teaches applying voltage to the electrode and measuring limiting current to determine the concentration of the substance [0042][0043][0072] but do not teach measurement section configured to measuring change in the potential difference between the enzyme electrode and the counter electrode due to an oxidation reaction of the target substance catalyzed by the oxidoreductase, calculating the concentration of target substance based on the change in the potential difference.
	However, Purvis et al. teach method of detecting analyte by contacting sensor electrode with measuring solution [0054], wherein the measurement step includes applying pre-determined potential to sensor electrode comprising enzyme and counter electrode and then measuring either current or rate or potential difference to calculate concentration of the analyte (abstract, Fig 2 and [0069][0059]). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Purvis teaching to modify the measuring apparatus of Katsuki et al. to measure potential difference to measure the concentration of the analyte because it was an alternative known method for measuring concentration of analyte using enzyme electrode and therefore using such method would have yield predictable results with reasonable expectation.

4.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki and Purvis as applied to claim 1 above, and further in view of Oja et al. (US 2019/0004005).
Claim 14, modified Katsuki et al. do not teach the biosensor is implanted in the body to place the sensor in a state where the sensor is in contact with the sample. 
However, Oja et al. teach a method for sensing an analyte utilizing an enzymatic sensor having working electrode, reference electrode and counter electrode (abstract and Fig 2). Oja et al. further teach the enzymatic sensor could be utilized in vitro or in vivo [0063] by implanting the sensor [0135] to provide frequent blood glucose concentration measurements for user [0005].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Oja et al. teaching to configure Arimoto biosensor to be implanted into the user body because implanting the sensor would provide frequent blood glucose concentration measurements for user thereby minimize any measurement errors. 

5.	Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki and Purvis as applied to claim 1 above, and further in view of Nomoto et al. (US 2007/0131547).
Claims 15-17, Katsuki et al. teach the enzyme is immobilized using chemical or binder or physically absorbed [0065] but do not teach use of crosslinker or monolayer forming molecule. 
However, Nomoto et al. teach method of immobilizing enzyme onto electrode with any of known methods in arts [0057] such as using crosslinking agent [0061] or monomolecular layer [0059]. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Nomoto et al. teaching to use any of the known methods in the art to immobilize the enzyme of Katsuki et al. to give predictable results. 

6.	Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto et al. (US 2007/0131547) in view of Purvis (US 2008/0164154). 
Claims 1 and 20, Nomoto et al. teach method for quantifying a target substance (quantifying a compound, see Fig 13 and [0174]) comprising:
	bringing a sample containing target substance into contact with a biosensor (sensor is placed in sample solution 3A; Fig 10 and [0174]) which comprises an enzyme electrode 4 on which an oxidoreductase is immobilized (oxidoreductase is immobilized onto working electrode; [0061]), wherein the oxidoreductase is glucose dehydrogenase capable of direct electron transfer (GDH enzyme; [0073] and is comprised of electron transfer unit such as heme [0147] which is capable of direct electron transfer) and a counter electrode 4 ([0174]).
	Nomoto et al. teaches applying voltage to the electrode and measuring limiting current to determine the concentration of the compound [0174] but do not teach measuring change in the potential difference between the enzyme electrode and the counter electrode due to an oxidation reaction of the target substance catalyzed by the oxidoreductase, calculating the concentration of target substance based on the change in the potential difference and wherein a potential between the enzyme electrode and counter electrode is applied before measuring the change in potential difference.
	However, Purvis et al. teach method of detecting analyte by contacting sensor electrode with measuring solution [0054], wherein the measurement step includes applying pre-determined potential to sensor electrode comprising enzyme and counter electrode and then measuring either current or rate or potential difference to calculate concentration of the analyte (abstract, Fig 2 and [0069][0059]). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Purvis teaching to modify the measuring method of Nomoto et al. to measure potential difference to measure the concentration of the analyte because it was an alternative known method for measuring concentration of analyte using enzyme electrode and therefore using such method would have yield predictable results with reasonable expectation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759